EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of March, 2007, by and between Rubicon Financial Incorporated, a
Delaware corporation (“Rubicon”), and Thomas Jandt (“Jandt”).

 

W I T N E S S E T H:

 

WHEREAS, the officers, managers and/or directors of Rubicon are of the opinion
that Jandt has education, experience and/or expertise which is of value to
Rubicon and its stockholders, and

 

WHEREAS, Rubicon and Jandt desire to enter into this Employment Agreement,
pursuant to which Jandt shall be employed by Rubicon, to set forth the
respective rights, duties and obligations of the parties hereto.

 

NOW THEREFORE, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
the parties hereto acknowledge, Rubicon and Jandt agree as follows:

 

 

1.

EMPLOYMENT. Rubicon hereby agrees to employ Jandt and Jandt hereby accepts such
employment, upon the terms and conditions hereinafter set forth.

 

 

2.

TERM. For purposes of this Agreement, “Term” shall mean the original term (as
defined in Section 2.1 below), if Renewal Term is initiated, then “Term” shall
mean the renewal term period.

 

 

2.1

Original Term: The Term of this Agreement shall commence on March 1, 2007 and
expire on February 28, 2010, unless sooner terminated pursuant to the terms and
provisions herein stated.

 

 

2.2

Renewal: At any time prior to the expiration of the Original Term, as stated
above, Rubicon and Jandt may, by mutual written agreement, extend Jandt’s
employment under the terms of this Agreement for such additional periods as they
may agree.

 

 

3.

COMPENSATION.

 

 

3.1

Salary: Jandt has agreed to waive any salary for the services performed under
this Agreement until such time as Rubicon has established or acquired a
subsidiary in the brokerage industry and Jandt becomes a full-time employee of
such subsidiary. However, Rubicon’s board of directors may agree to pay Jandt a
base salary at any time during the Term of this Agreement. Such salary, if any,
shall be payable in accordance with Rubicon’s normal policies but in no event
less often than semi-monthly (the “Salary”).

 

1

 

 

--------------------------------------------------------------------------------



 

3.2

Signing Bonus: Rubicon shall pay Jandt a one-time signing bonus of One Hundred
Thousand Dollars ($100,000.00) within five (5) days of executing this Agreement.
If Jandt does not remain employed by Rubicon for the entire Original Term of
this Agreement, Jandt will refund a monthly pro-rated amount ($2,777.78) of his
signing bonus back to Rubicon.

 

 

3.3

Restricted Stock Grant: Rubicon shall issue to Jandt’s nominee, PCG Investments,
LLC, a signing bonus of Two Million Three Hundred Thousand (2,300,000) shares of
Rubicon’s restricted common stock.

 

Such shares may not be pledged, hypothecated, transferred or otherwise
liquidated during the Term of this Agreement without the written approval of
Rubicon’s board of directors. Further, the certificates evidencing such shares
shall contain the following restrictive legend:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”), OR THE SECURITIES
LAWS OF ANY OTHER JURISDICTION, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED, OR OTHERWISE DISPOSED OF IN ANY MANNER UNLESS THEY ARE REGISTERED
UNDER SUCH ACT AND THE SECURITIES LAWS OR ANY APPLICABLE JURISDICTIONS OR UNLESS
PURSUANT TO ANY EXEMPTION THEREFROM.

 

 

3.4

Stock Option Plan/Stock Purchase Plan: Jandt shall be eligible to participate in
Rubicon’s Stock Option Plans and Stock Purchase Plans, if any, during the term
of employment.

 

 

4.

JANDT BENEFITS.

 

 

4.1

General Benefits: Jandt shall be entitled to receive or participate in all
benefit plans and programs of Rubicon currently existing or hereafter made
available to executives or senior management of Rubicon, including but not
limited to, dental and medical insurance, pension and profit sharing plans,
401(k) plans, incentive savings plans, stock option plans, group life insurance,
and other fringe benefits.

 

 

4.2

Vacation: Jandt shall be entitled during each twelve (12) month period during
the Term of this Agreement to a vacation of two (2) weeks during which time
Jandt’s compensation will be paid in full. Unused days of vacation will be
compensated in accordance with Rubicon’s policy as established by Rubicon from
time to time. Jandt may take the vacation periods at any time during the year as
long as Jandt schedules time off as to not create hardship on Rubicon. In
addition, Jandt shall have such other days off as shall be determined by Rubicon
and shall be entitled to paid sick leave and paid holidays in accordance with
Rubicon’s policy.

 

2

 

--------------------------------------------------------------------------------



 

 

4.3

Expense Reimbursement: During the employment term, Rubicon shall reimburse Jandt
for reasonable out-of-pocket expenses incurred in connection with Rubicon’s
business, subject to pre-approval of expenses in excess of $500.00 and such
other policies as Rubicon may from time to time reasonably establish for its
employees.

 

 

5.

DUTIES/SERVICE.

 

 

5.1

Position: Jandt is employed as Executive Vice President of Business Development
and shall perform such services and duties as are defined in Addendum A, Job
Description, attached hereto, and as are normally associated with such position,
subject to the direction, supervision and rules and regulations of Rubicon.
Further, Jandt is responsible for incubating a NASD licensed broker/dealer to be
a wholly owned subsidiary of Rubicon. Jandt shall also be the licensed principle
of the subsidiary.

 

 

5.2

Place of Employment: The place of Jandt’s employment and the performance of
Jandt’s duties will be at Rubicon’s corporate headquarters or at such location
as agreed upon by Rubicon and Jandt.

 

 

5.3

Extent of Services: Jandt shall at all times and to the best of his ability
perform his duties and obligations under this Agreement in a reasonable manner
consistent with the interests of Rubicon. The precise services of Jandt may be
extended or curtailed, from time to time at the discretion of Rubicon, and Jandt
agrees to render such different and/or additional services of a similar nature
as may be assigned from time to time by Rubicon.

 

5.3.1      Except for his current position as a licensed broker with Advantage
Investment Strategies and as otherwise agreed by Rubicon and Jandt in writing,
it is expressly understood and agreed that Jandt’s employment is fulltime and of
a critical nature to the success of Rubicon and is therefore exclusive. Jandt
may not be employed by other entities or otherwise perform duties and
undertakings on behalf of others or for his own interest unless pre-approved by
the Board of Directors. Rubicon acknowledges that Jandt presently, or may in the
future, serve on the Board of Directors of other companies and such action shall
not be a breach of this section; provided, however, that such companies either:
(a) are listed on Addendum B, attached hereto; or (b) do not compete with
Rubicon or interfere with the performance of Jandt’s duties pursuant to this
Agreement, as determined in the reasonable judgment of the Board of Directors.

 

3

 

 

--------------------------------------------------------------------------------



5.3.2      Additionally, Rubicon recognizes that Jandt has, or may have in the
future, non-passive equity positions in other companies, which either: (a) are
listed on Addendum B attached hereto; or (b) do not compete with Rubicon in the
reasonable judgment of the Board of Directors. Rubicon recognizes that such
equity positions may occasionally require some limited attention from Jandt
during normal business hours. However, Jandt agrees that if such time is
considered excessive by the Board of Directors, Jandt shall be so advised and
noticed by Rubicon and Jandt shall be required to make appropriate adjustments
to ensure his duties and obligations under this Agreement are fulfilled.

 

 

6.

TERMINATION. The Term of this Agreement shall end upon its expiration pursuant
to Section 2 hereof, provided that this Agreement shall terminate prior to such
date: (a) upon Jandt’s resignation, death or permanent disability or incapacity;
or (b) by Rubicon at any time for “Cause” (as defined in Section 6.4 below) or
without Cause.

 

 

6.1

BY RESIGNATION: If Jandt resigns with “Good Reason” (as defined below), this
Agreement shall terminate but, Jandt shall continue to receive, for a one-month
period, Jandt’s Salary payable in periodic installments on Rubicon’s regular
paydays, at the rate then in effect. For purposes of this Agreement, “Good
Reason” shall mean: (i) the assignment to Jandt of duties substantially and
materially inconsistent with the position and nature of Jandt’s employment, the
substantial and material reduction of the duties of Jandt which is inconsistent
with the position and nature of Jandt’s employment, or the change of Jandt’s
title indicating a substantial and material change in the position and nature of
Jandt’s employment; or (ii) a reduction in compensation and benefits that would
substantially diminish the aggregate value of Jandt’s compensation and benefits
without Jandt’s written consent. If Jandt resigns without Good Reason, Jandt
shall be entitled to receive Jandt’s Salary only through the date of such
resignation.

 

 

6.2

BY REASON OF INCAPACITY OR DISABILITY: If Jandt becomes so incapacitated by
reason of accident, illness, or other disability that Jandt is unable to carry
on substantially all of the normal duties and obligations of Jandt under this
Agreement for a continuous period of thirty (30) days (the “Incapacity Period”),
this Agreement shall terminate For purposes of the foregoing, Jandt’s permanent
disability or incapacity shall be determined in accordance with Rubicon’s
disability insurance policy, if such a policy is then in effect, or if no such
policy is then in effect, such permanent disability or incapacity shall be
determined by Rubicon’s Board of Directors in its good faith judgment based upon
Jandt’s inability to perform normal and reasonable duties and obligations.

 

 4

 

 

 

--------------------------------------------------------------------------------



 

6.3

BY REASON OF DEATH: If Jandt dies during the Term of this Agreement, Rubicon
shall pay to the estate of Jandt any earned Salary only through the date of
Jandt’s death. Other death benefits, if any, will be determined in accordance
with the terms of Rubicon’s benefit plans and programs.

 

 

6.4

FOR CAUSE: If the Term of this Agreement is terminated by Rubicon for Cause
Jandt shall be entitled to receive Jandt’s Salary only through the date of
termination. However, if a dispute arises between Rubicon and Jandt that is not
resolved within sixty (60) days and neither party initiates arbitration
proceedings pursuant to Section 11.8, Rubicon shall have the option to pay Jandt
the lump sum of two (2) months base of Jandt’s Salary at the time of termination
(the “Severance Payment”) rather than Jandt’s Salary through the date of
termination. Such determination to pay the Severance Payment in lieu of Jandt’s
Salary shall be made in the reasonable judgment of the Board of Directors. If
Rubicon elects to make a payment to Jandt of the Severance Payment, the parties
hereto agree that such payment and the payment provided by Section 6.6 shall be
Jandt’s complete and exclusive remedy for such a termination for Cause. For
purposes of this Agreement, “Cause” shall mean: (i) any act of dishonesty or
fraud with respect to Rubicon; (ii) the commission by Jandt of a felony, a crime
involving moral turpitude or other act causing material harm to Rubicon’s
standing and reputation; (iii) Jandt’s continued material failure to perform
Jandt’s duties to Rubicon after ten (10) days’ written notice thereof to Jandt;
or (iv) gross negligence or willful misconduct by Jandt with respect to Rubicon.
Rubicon shall provide Jandt, within ten (10) days of becoming aware of a “For
Cause” breach, written notice, which shall include written documentation, if
any, of the “For Cause” breach, as defined above. Upon receipt of the written
notice, Jandt shall have ten (10) days to respond to Rubicon’s notice and
attempt to cure or resolve the “For Cause” breach.

 

 

6.5

WITHOUT CAUSE: If, during the Term of this Agreement, Rubicon terminates Jandt’s
employment without Cause, Jandt shall be entitled to receive, for a two-month
period, Jandt’s Base Salary, payable in periodic installments on Rubicon’s
regular paydays, at the rate then in effect.

 

 

6.6

EFFECT OF TERMINATION ON UNUSED VACATION TIME: Upon the termination of this
Agreement for any reason whatsoever, Jandt shall also have the right to receive
any accrued but unused vacation time, and any benefits vested under the terms of
any applicable benefit plans.

 

 

 5

 

--------------------------------------------------------------------------------



 

7.

Trade Secrets and Confidentiality.

 

 

7.1

Nondisclosure: Without the prior written consent of Rubicon, Jandt shall not, at
any time, either during or after the term of this Agreement, directly or
indirectly, divulge or disclose to any person, firm, association, or
corporation, or use for Jandt’s own benefit, gain, or otherwise, any customer
lists, plans, products, data, results of tests and data, or any other trade
secrets or confidential materials or like information (collectively referred to
as the “Confidential Information”) of Rubicon and/or its Affiliates, as
hereinafter defined, it being the intent of Rubicon, with which intent Jandt
hereby agrees, to restrict Jandt from disseminating or using any like
information that is unpublished or not readily available to the general public.

 

Definition of Affiliate. For purposes of this Agreement, the term “Affiliate”
shall mean any entity, individual, firm, or corporation, directly or indirectly,
through one or more intermediaries, controlling, controlled by, or under common
control with Rubicon.

 

 

7.2

Return of Property: Upon the termination of this Agreement, Jandt shall deliver
to Rubicon all lists, books, records, data, and other information (including all
copies thereof in whatever form or media) of every kind relating to or connected
with Rubicon or its Affiliates and their activities, business and customers.

 

 

7.3

Notice of Compelled Disclosure: If, at any time, Jandt becomes legally compelled
(by deposition, interrogatory, request for documents, subpoena, civil
investigative demand, or similar process or otherwise) to disclose any of the
Confidential Information, Jandt shall provide Rubicon with prompt, prior written
notice of such requirement so that Rubicon may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this Agreement. In
the event that such protective order or other remedy is not obtained, that
Rubicon waives compliance with the provisions hereof, Jandt agrees to furnish
only that portion of the Confidential Information which Jandt is advised by
written opinion of counsel is legally required and exercise Jandt’s best efforts
to obtain assurance that confidential treatment will be accorded such
Confidential Information. In any event, Jandt shall not oppose action by Rubicon
to obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Information.

 

 

7.4

Assurance of Compliance: Jandt agrees to represent to Rubicon, in writing, at
any time that Rubicon so request, that Jandt has complied with the provisions of
this section, or any other section of this Agreement.

 

 6

 

 

--------------------------------------------------------------------------------



 

8.

RETURN OF RUBICON PROPERTY. Jandt agrees that upon any termination of his
employment, Jandt shall return to Rubicon within a reasonable time not to exceed
two (2) weeks, any of Rubicon’s property in his possession or under his control,
including but not limited to, computer/office automation equipment, records and
names, addresses, and other information with regard to customers or potential
customers of Rubicon with whom Jandt has had contact or done business.

 

 

9.

RELATIONSHIP OF PARTIES. The parties intend that this Agreement create an
Employee-Employer relationship between the parties.

 

 

10.

NOTICES. All notices, required and demands and other communications hereunder
must be in writing and shall be deemed to have been duly given when personally
delivered or when placed in the United States Mail and forwarded by Registered
or Certified Mail, Return Receipt Requested, postage prepaid, or when forwarded
via reputable overnight carrier, addressed to the party to whom such notices is
being given at the following address:            

 

 

As to Rubicon:

Rubicon Financial Incorporated

19200 Von Karman, Suite 350

Irvine, CA 92612

Attn: Chief Executive Officer

 

 

As to Jandt:

Thomas Jandt

 

21091 Shadow Rock Lane

 

Trabuco Canyon, CA 92679

 

Address Change: Any party may change the address(es) at which notices to it or
him, as the case may be, are to be sent by giving the notice of such change to
the other parties in accordance with this Section 10.

 

 

11.

MISCELLANEOUS.

 

 

11.1

Entire Agreement: This Agreement and the Addendums hereto contain the entire
agreement of the parties. This Agreement may not be altered, amended or modified
except in writing duly executed by the parties.

 

 

11.2

Assignment: Neither party, without the written consent of the other party, can
assign this Agreement.

 

 

11.3

Binding: This Agreement shall be binding upon and inure to the benefit of the
parties, their personal representative, successors and assigns.

 

 

11.4

No Waiver: The waiver of the breach of any covenant or condition herein shall in
no way operate as a continuing or permanent waiver of the same or similar
covenant or condition.

 

 7

 

 

--------------------------------------------------------------------------------



 

11.5

Severability: If any provision of this Agreement is held to be invalid or
unenforceable for any reason, the remaining provisions will continue in full
force without being impaired or invalidated in any way. The parties hereto agree
to replace any invalid provision with at valid provision which most closely
approximates the intent of the invalid provision.

 

 

11.6

Interpretation: This Agreement shall not be construed more strongly against any
party hereto regardless of which party may have been more responsible for the
preparation of Agreement.

 

 

11.7

Governing Law: This Agreement shall be governed by and construed under the laws
of the State of California, without reference to the choice of law principles
thereof.

 

 

11.8

Arbitration:

 

 

11.8.1

Any controversy, dispute or claim of whatever nature in any way arising out of
or relating to Jandt’s employment with Rubicon, including, without limitation
(except as expressly excluded below in Section 11.8.2) any claims or disputes by
Jandt against Rubicon, or by Rubicon against Jandt, concerning, arising out of
or relating to the separation of that employment; any other adverse personnel
action by Rubicon; any federal, state or local law, statute or regulation
prohibiting employment discrimination or harassment; any public policy; any
Rubicon disciplinary action; any Rubicon decision regarding a Rubicon policy or
practice, including but not limited to Jandt’s compensation or other benefits;
and any other claim for personal, emotional, physical or economic injury
(individually or collectively, “Covered Claims”) shall be resolved, at the
request of any party to this Agreement, by final and binding arbitration in
Santa Ana, California before Judicial Arbitration Mediation Services (“JAMS”) in
accordance with JAMS’ then-current policies and procedures for arbitration of
employment disputes.

 

 

11.8.2

The only claims or disputes excluded from binding arbitration under this
Agreement are the following: any claim by Jandt for workers’ compensation
benefits or for benefits under a Rubicon plan that provides its own arbitration
procedure; and any claim by either party for equitable relief, including but not
limited to, a temporary restraining order, preliminary injunction or permanent
injunction against the other party.

 

 

11.8.3

This agreement to submit all Covered Claims to binding arbitration in no way
alters the exclusivity of Jandt’s remedy under Section 6.5 in the event of any
termination without Cause or the exclusivity of Jandt’s remedy under Section 6.4
in the event of any termination with Cause, and does not require Rubicon to
provide Jandt with any type of progressive discipline.

 

 8

 

--------------------------------------------------------------------------------



 

 

11.9

Titles: Titles to the sections of this Agreement are solely for the convenience
of the parties and shall not be used to explain, modify, simplify, or aid in the
interpretation of the provisions of this Agreement.

 

 

11.10

Counterparts: This Agreement may be executed in counterparts, each of which
shall be deemed an original, but together which shall constitute one and the
same instrument.

 

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

{SIGNATURE PAGE TO FOLLOW}

 

 

 

 

 

 

9

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

Rubicon:

Rubicon Financial Incorporated

a Delaware corporation

 

By:/s/ Joseph Mangiapane                       

 

Joseph Mangiapane, Jr., CEO

 

 

Jandt:

 

By:/s/ Thomas Jandt                                  

 

Thomas Jandt

 

10

 

--------------------------------------------------------------------------------



ADDENDUM A

 

Job Description for Thomas Jandt

 

Job Title:

Executive Vice President of Business Development

Department:

Executive

Reports To:

Chief Executive Officer

 

SUMMARY

 

The Executive Vice President of Business Development (EVP) - is responsible for
general business development in all aspects of Rubicon’s business.

 

ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned.

 

 

•

Identify acquisition and merger candidates for Rubicon

 

 

•

Identify strategic partners for JV projects, investments and other business
opportunities that will provide revenue to Rubicon

 

 

•

Secure contracts/agreements with various financial services companies to either
resell Rubicon’s products and services or run their business through Rubicon as
“branch offices” or the like.

 

 

•

Incubate a broker/dealer under the name “Rubicon Securities” and serve as its
principle

 

 

•

Assist in identifying investors or funding sources for Rubicon and its
subsidiaries/divisions

 

 

•

Consult with the CEO to devise a business development strategy for a wide range
of Rubicon's services.

 

 

•

Assist the Corporation in recruiting, educating, training, directing, and
managing, when and as directed, distributors, dealers, VARs, independent sales
representatives and others to assist in sales and distribution of the products

 

 

•

Advise the CEO on competing or complementary services

 

 

•

Manage relationships with existing customers and develop relationships with new
customers

 

 

•

Assist Rubicon in preparing sales literature and sales aids

 

A-1

--------------------------------------------------------------------------------



 

•

Identify new products and technologies which might be commercially exploited by
Rubicon

 

 

•

Assist in special projects, as directed by Rubicon management

 

 

•

Perform such other duties as are customarily performed by a Vice President and
such other duties as reasonably arise from the obligations of the Vice President
position

 

A-2

--------------------------------------------------------------------------------



ADDENDUM B

Approved Non-Rubicon Financial Incorporated

Business Activity Exemptions

 

Description of Business Activity

 

1.

Broker with Advantage Investment Strategies

 

2.

Owner of The Private Client Group

 

3.

Managing Member of PCG Investments, LLC

 

 

Equity Positions

 

1.

 

 

 

 

 B-1

 

 

 